NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Supplement dated June 13, 2013 to the Statement of Additional Information (“SAI”) dated May 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the SAI. Effective immediately, the Management Information for Carol A. Kosel and Phyllis Kay Dryden in the chart beginning on page 31 of the SAI is deleted in its entirety and replaced with the following: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Carol A. Kosel Trustee since March 2013 Ms. Kosel was a consultant to the Evergreen Funds Board of Trustees from October 2005 to December 2007.She was Senior Vice President, Treasurer, and Head of Fund Administration of the Evergreen Funds from April 1997 to October 2005. 95 Trustee of Sun Capital Advisers Trust from April 2011 to December 2012 and Trustee of Evergreen Funds from January 2008 to July 2010. Significant board experience; significant executive experience, including past service at a large asset management company; significant experience in the investment management industry. Phyllis Kay Dryden Trustee since December 2004 Ms. Dryden became CEO and President of Energy Dispute Solutions, LLC in January 2013, leading a company providing strategy consulting, arbitration and mediation services.She has been a management consultant since 1996, first as a partner of Mitchell Madison Group, then as a managing partner and head of west coast business development for marchFIRST, returning to Mitchell Madison Group in 2003 as an associated partner until January 2010 and thereafter as an independent strategy consultant through December 2012.Ms. Dryden was VP and General Counsel of Lucasfilm, Ltd. from 1981 to 1984, SVP and General Counsel of Charles Schwab and Co., Inc. from 1984 to 1992, and EVP and General Counsel of Del Monte Foods from 1992 to 1995. 95 None Significant board experience; significant executive, management consulting, and legal experience, including past service as general counsel for a major financial services firm and a public company. 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in (1) any other investment companies registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
